Citation Nr: 0813837	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-01 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for a service-
connected right knee disability, currently evaluated as 10 
percent disabling under Diagnostic Code 5257 with a separate 
10 percent rating under Diagnostic Code 5003.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

Procedural history

The veteran served on active duty from April 1973 until 
October 1977.

In October 2003, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio received the 
veteran's claim of entitlement to service connection for a 
right knee disability.  A February 2004 rating decision 
granted entitlement to service connection for the right knee 
disability.  Effective May 1, 2003, a 20 percent disability 
rating was assigned under Diagnostic Code 5257. A temporary 
100 percent rating was assigned for the period between July 
24, 2003 and October 1, 2003 due to surgery, see 38 C.F.R. § 
4.29, and a 10 percent disability rating was assigned for the 
period after October 1, 2003.  The veteran disagreed with the 
February 2004 rating decision only as to the disability 
rating assigned for the period after October 1, 2003.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in December 2004.

This matter was previously before the Board in May 2007.  At 
that time, the appeal was remanded to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC. for 
additional development.  That development has been completed.  

In a September 2007 Supplemental Statement of the Case (SSOC) 
the AMC assigned a separate 10 percent disability rating for 
arthritis of the veteran's right knee under Diagnostic Code 
5010 and continued the 10 percent disability rating under 
Diagnostic Code 5257 for additional disability of the 
veteran's right knee.  The issue on the title page has been 
changed to reflect this.  

Although an increased rating has been assigned, this issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].  Accordingly, the 
matter has been returned to the Board for further appellate 
review.      
FINDING OF FACT

The veteran's right knee disability manifests as ligament 
tenderness and subjective complaints of pain, controlled by 
over-the-counter medication; with clinical findings of 
crepitus.  Arthritis is shown by x-ray evidence.  


CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 10 
percent under Diagnostic Code 5257 are not met for the 
veteran's right knee disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  
 
2.  The criteria for a disability rating in excess of 10 
percent under Diagnostic Codes 5003-5260 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right knee disability.  
Essentially, he contends that the disability is more severe 
than compensated by the currently assigned rating.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO advised the veteran of VA's duty to assist 
him in the development of these claims in a letters dated 
September 2, 2003 and October 24, 2005.  These letters 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in these letters that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letters specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  The October 2005 letter also specifically 
advised the veteran that in order to qualify for a higher 
disability rating he must submit evidence showing that his 
right knee disability has gotten worse.  See October 2005 
letter, page 5.   

In the September 2003 and the October 2005 letters, the 
veteran was specifically notified to send or describe any 
additional evidence which he thought would support his claim.  
See the September 2, 2003 VCAA letter, page 2; see also the 
October 2005 VCAA letter, page 2.   These requests comply 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, elements (1), (2) and (3) veteran status, 
current existence of a disability, and relationship are not 
at issue.  With respect to element (4) degree of disability, 
the veteran received specific notice as to this element in 
the October 2005 VCAA letter.  Finally regarding element (5), 
effective date, the veteran received specific notice as to 
that element in a June 2007 letter.  See the June 2007 VCAA 
letter, pages 2-3.  

In regards to the increased rating claim, the Board has also 
considered the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) which held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, supra. 

The Board finds that the both the October 2005 and the June 
2007 letters to the veteran specifically advised him that an 
increased disability rating would require a showing that the 
veteran's condition had worsened.  In addition, in the June 
2007 letter the RO and invited evidence that would 
demonstrate limitations in the veteran's daily life and work 
and advised the veteran as to the use of diagnostic codes.  
See the June 5, 2007 letter, page 2.  

The Board notes that neither the October 2005 letter nor the 
June 2007 letter contained notice of the specific schedular 
criteria.  However, it is apparent from the record that the 
veteran had actual notice of the applicable criteria.  
Specifically, the applicable rating criteria for the claimed 
condition was specifically set out in the October 2004 SOC.  
Additionally, in December 2004 the veteran submitted 
documentation from his employer indicating the impact on his 
life and work.  Further, the July 2007 VA examination report 
discusses at some length the veteran's professional 
activities and the accommodations he makes due to his 
service-connected disability.   

Finally, and significantly, a January 2006 statement of 
representative in lieu of a VA Form 646 and April 2007 
written argument from the veteran's representative 
specifically quotes the applicable rating criteria.   

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  To the extent that there was inadequate VCAA notice 
prior to the initial adjudication of the veteran's claims, 
such has been cured as described above and preceded the 
September 2007 readjudication of the claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim]. 

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

Regarding the veteran's claim, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the veteran's service medical records, 
identified private treatment records, employer records and 
lay statements.  The veteran has identified no other relevant 
medical treatment.  He was provided with VA compensation and 
pension (C&P) examinations in November 2003, February 2005 
and July 2007.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  He did not elect a personal hearing.    

Accordingly, the Board will move on to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 
4.1 (2007).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 
See 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2007).

Schedular criteria

(i.)  Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

The Board notes that words such as "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2007).

(ii.)  Arthritis

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  
Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  For the 
purpose of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees. See 38 
C.F.R. § 4.71, Plate II (2007).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A veteran who has arthritis and additional disability of the 
knee may be rated separately, provided that any separate 
rating must be based upon additional disability.  See 
VAOPGCPREC 23-97.  The veteran has been diagnosed with 
degenerative joint disease (arthritis) of the knee.  
Additionally, the medical evidence shows that the veteran's 
knee disability manifests by ligament tenderness due to a 
history of a torn meniscus.  Based upon the medical evidence 
of record, rating the veteran under Diagnostic Code 5257 as 
well as under Diagnostic Code 5003 is appropriate.  

The veteran and his representative have not suggested that 
the use of any other diagnostic code or codes would be 
appropriate.  Accordingly, Diagnostic Codes 5257 and 5003 
(with further consideration of Diagnostic Codes 5260 and 
5261) will continue to be employed.   

Schedular rating

(i)  Diagnostic Code 5257

The veteran has been assigned a 10 percent disability rating 
for Diagnostic Code 5257.  As has been discussed in the law 
and regulation section above, this is consistent with 
"slight" disability.  In order to warrant the assignment of 
the next-higher 20 percent disability rating there must be a 
showing of a "moderate" disability.  

The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense." See 
Webster's New World Dictionary, Third College Edition 1262 
(1988). "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871. 
"Severe" is generally defined as "of a great degree: 
serious."  Webster's Ninth New Collegiate Dictionary 1078 
(1990).

During the course of the appeal, the veteran has been 
referred for three VA C&P examinations.  In connection with 
the November 2003 and February 2005 examinations, the only 
knee problems identified were mild osteoarthritic changes and 
crepitus, with subjective reports of pain treated with over 
the counter medications, ice and rest.  Reported strength was 
5 out of 5 in July 2007.  The February 2005 examiner noted 
"no significant abnomalities" of the veteran's right knee.   
There has not been a report of give way since the July 2003 
surgery.  

The veteran's service-connected right knee disability (other 
than arthritis, which will be discussed immediately below) 
appears to manifest chiefly as subjective reports of pain and 
occasional locking which do not appear to significantly 
interfere with the veteran work or with his quality of life.  
The veteran continues to work full time and also to 
participate in a physical hobby, dog training.  

No examiner has referred to the veteran's right knee 
disability as moderate or severe. The record shows that the 
veteran's right knee disability (other than arthritis) is 
limited to ligamentous tenderness and audible "popping," 
which causes discomfort but has led to no significant 
limitation to the function of the knee.  Those rather minor 
symptoms do not appear to result in, or approximate, a 
"moderate" compromise to the veteran's functions. In the 
absence of a moderate disability, the next higher 20 percent 
disability rating is not for application. 
     
The Board has also considered the highest 30 percent 
disability rating.  However, because a "moderate" right 
knee disability has not been shown, a "severe" disability 
is manifestly not shown or approximated.  Accordingly, the 10 
percent disability rating will be continued under Diagnostic 
Code 5257.  

(ii.)  Arthritis

The medical evidence of record clearly indicates that there 
has been x-ray evidence of arthritis.  As described above, 
rating under Diagnostic Code 5003 involves rating in turn 
under Diagnostic Code 5260 and 5261.  If compensable ratings 
may not be assigned under either diagnostic code, then a 10 
percent rating is assigned. 

The veteran does not have right knee flexion limited to 45 
degrees, which would warrant a compensable evaluation by the 
application of Diagnostic Code 5260.  The July 2007 
examination report indicated that flexion was to 50 degrees 
without pain and to 60 degrees with pain.  This is the most 
significant limitation of flexion in the record:  a February 
2005 report of the veteran's private treating physician shows 
flexion to 110 degrees, and 125 degrees was shown  in 
November 2003.  

The July 2007, February 2005 and November 2003 examination 
reports each found full extension, which comports with the 
assignment of a noncompensable disability rating under 
Diagnostic Code 5261.     

A veteran may receive separate ratings under Diagnostic Code 
5260 and 5261 for limitation in both flexion and extension.  
See VAOPGCPREC 9-2004.  In this case, as has been discussed 
above there is no evidence that either extension or flexion 
is compensably disabling.  Thus, a separate compensable 
rating under either Diagnostic Code is not warranted.

In short, because the competent medical evidence of record 
includes x-ray evidence of arthritis, with noncompensable 
loss of range of flexion and extension, the 
10 percent disability rating assigned under Diagnostic Code 
5003-5260 is appropriate and will be continued.  



DeLuca considerations

The Board has considered the applicability of  38 C.F.R. 
§§ 4.40 and 4.45.  

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

With respect to the separately service-connected arthritis, 
although DeLuca factors apply, there is no evidence of 
additionally compensable limitation of motion due to pain, 
weakness, incoordination, fatigability and the like which 
would allow for the assignment of additional disability.  The 
February 2005 VA examiner made a specific finding in a March 
2005 addendum that these factors were not present.  
Additionally, although the July 2007 examiner noted a report 
of fatigability on repetitive use, he did not indicate any 
additional loss of function due to such fatigability.  

Accordingly, the record does not provide a basis for 
additional compensation due to DeLuca factors.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Service connection of the veteran's right knee disability has 
been assigned effective May 2, 2003.  Diagnostic Code 5257 
was applied by the RO.  From May 2, 2003 until July 24, 2003 
a 20 percent disability rating was assigned.  Thereafter, 
from July 24, 2003 until October 1, 2003, a temporary 100 
percent disability rating was assigned.  From October 1, 2003 
a 10 percent disability rating was assigned under Diagnostic 
Code 5257.  As has been alluded to above, the veteran has 
limited his appeal to the period beginning October 1, 2003.

With respect to that portion of the tight knee disability 
which is rated under Diagnostic Code 5257, the medical 
evidence does not indicate that such has changed appreciably 
since the date the 10 percent rating was assigned, October 1, 
2002.  That is, the disability has never approximated 
moderate or severe levels.  
As was described above, three VA examiners have identified 
very few objective findings.  Accordingly, staged ratings are 
not appropriate under Diagnostic Code 5257.

The condition of the veteran's knee has changed, however, 
during the course of the appeal.  Specifically, the July 2007 
VA examiner noted a dramatic decrease in the range of motion 
in the veteran's right knee as well as increased pain.  Based 
on that examination report, in September 2007 the AMC 
assigned a separate 10 percent disability rating under 
Diagnostic Codes 5003-5260 effective July 10, 2007, the date 
of the examination.  

The existence of these changes was not factually 
ascertainable until the July 10, 2007 examination.  Moreover, 
there is no subsequent medical evidence which indicates a 
greater degree of disability (i.e., increased limitation of 
flexion of extension of the knee).  Accordingly, staged 
ratings are not warranted under Diagnostic Codes 5003-
5260/5261. 
 
Accordingly, the veteran's right knee disability will 
continue to be evaluated as 
10 percent disabling under Diagnostic Code 5257 from October 
1, 2003 with an additional 10 percent rating under Diagnostic 
Code 5010-5260 from July 10, 2007.   

Extraschedular consideration

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
The RO specifically considered referral for an extraschedular 
evaluation in the June 2005 Supplemental Statement of the 
Case (SSOC). Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture. Aside from the July 2003 surgery, 
the record does not show that the veteran has been 
hospitalized due to his right knee disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  Although 
the veteran has submitted evidence showing that he has 
requested, and received, disability accommodations from his 
employer, the record also shows that the veteran continues to 
fully perform his employment duties as an air traffic 
controller.  To the extent that the knee disability may 
interfere with the veteran's employment, occupational 
impairment is specifically contemplated in the combined 20 
percent rating which is currently assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].   

Moreover, as referenced in the June 2003 private treatment 
records and the July 2007 VA examination report, the veteran 
engages in dog training as a hobby, an activity that requires 
some degree of physical participation.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases set out above, the Board has found 
that the veteran's right knee disability warrants the 
assignment of a 10 percent disability rating and no more 
under Diagnostic Code 5257, with a separate 10 percent 
disability rating under Diagnostic Code 5003.  Entitlement to 
an increased disability rating is denied.  


ORDER

Entitlement to an increased disability rating for a service-
connected right knee disability (currently evaluated as 10 
percent disabling under Diagnostic Code 5257with a separate 
10 percent rating under Diagnostic Code 5003) is denied.  




____________________________________________
 Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


